                                                                                                                                                                                                       Page:       1
                                         Case 16-21130-jrs               Doc 49    Filed 01/31/19 Entered 01/31/19 10:43:43                                     Desc
                                                                                            FORM 1
                                                                       INDIVIDUAL ESTATEPage   1 of 2
                                                                                          PROPERTY  RECORD AND REPORT
                                                                                                  ASSET CASES
Case No:               16-21130                        JRS            Judge:        James R. Sacca                               Trustee Name:                      Bradley J. Patten, Trustee
Case Name:             David Lester Sexton                                                                                       Date Filed (f) or Converted (c):   06/08/2016 (f)
                                                                                                                                 341(a) Meeting Date:               08/15/2016
For Period Ending:     12/31/2018                                                                                                Claims Bar Date:


                                    1                                               2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 5320 Dahlonega Hwy., Cumming Ga 30028                                               340,000.00                       0.00                                                       0.00                        FA
  2. Household goods and furnishings                                                       3,000.00                       0.00                                                       0.00                        FA
  3. 22 mag pistol                                                                           150.00                       0.00                                                       0.00                        FA
  4. Clothes                                                                                 800.00                       0.00                                                       0.00                        FA
  5. Wedding ring                                                                            400.00                       0.00                                                       0.00                        FA
  6. Cash                                                                                    300.00                       0.00                                                       0.00                        FA
  7. Citizens Bank of Forsyth County checking account                                          0.57                       0.00                                                       0.00                        FA
  8. Potential remainder interest in mother's testamentary trust                          Unknown                         0.00                                                       0.00                        FA
  9. Hens and rooster                                                                        140.00                       0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $344,790.57                     $0.00                                                     $0.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Chapter 7 Trustee is continuing to evaluate the real property listed as Asset 1; however, the Chapter 7 Trustee has shown the asset as fully administered with an anticipated
  net of $0.00 for now based on information gathered to date including consideration of debts encumbering the property.




  Initial Projected Date of Final Report (TFR): 12/31/2017            Current Projected Date of Final Report (TFR): 11/30/2019

  Trustee Signature:       /s/ Bradley J. Patten, Trustee       Date: 01/31/2019
                                                                                                    Page:   2
              Case 16-21130-jrs
Bradley J. Patten, Trustee
                                         Doc 49   Filed 01/31/19 Entered 01/31/19 10:43:43   Desc
Smith, Gilliam, Williams & Miles, P.A.                  Page 2 of 2
P.O. Box 1098
Gainesville, GA 30503
(770) 536-3381
